The suit is for a penalty of $50 per month for ten successive months, claimed because of an overcharge of rent for an apartment in violation of regulations of the O.P.A. The District Court found for defendant, and plaintiff appeals.
Plaintiff rented the apartment at $40 per month, the price limit set by the O.P.A. The letting did not include garage facilities, but defendant had a garage in a separate building, and the parties agreed on $5 a month for use of the garage, and plaintiff paid $45 per month for ten months, and then brought the present suit for the penalty. The trial court held, in effect, that the penalty applied to overcharge for "housing accommodations" and that garage space in a separate building was no part of "housing accommodations" but a distinct matter not covered by the regulation invoked: and awarded judgment for defendant tenant. With that view we are in accord: and the judgment under review is accordingly affirmed, with costs. *Page 302